DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 08/09/2022.	
3.	Claims 1-5 are pending. Claims 1-5 are under examination on the merits. Claim 1 is amended. Claim 6 is canceled.   
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014042328 A1, machine translation, hereinafter “’328”) in view of Shimizu et al. (US Pub. No. 2016/0002524 A1, hereinafter, “’524’). 

Regarding claims 1: ‘328 teaches a curable composition (Page 3, [5]) for photochromic device (Page 7/11, [93]; Page 11/11, Claim 18) comprising (A) a radically polymerizable monomer having at least one oxetanyl group in one molecule of the instant formula (3) such as (3-Ethyl-3-oxetanyl) methyl Acrylate OXE-10 as B2 (Page 8/11, [140])  in an amount of about 1-99 parts by weight, preferably about 10-50 parts by weight, based on a solid content of (A)+(B) 100 parts by weight of the composition (Page 6/11, [73]), and (C) radically polymerizable monomers other than the component (A) such as hexanediol diacrylate (A2) (i.e., C1-1 of instant formula (1)), and  pentaerythritol tetra acrylate (A3) (i.e., C2-1 of instant formula (2)) (Page 8/11, [139]) in Table 2 (Page 9/11, [156], Table 2, Example 5) in an amount of about 1-99 parts by weight, preferably about 50-90 parts by weight, based on a solid content of (A)+(B) 100 parts by weight of the composition (read on overlapping range of the component (A) is 0.1 to 5 parts by mass based on 100 parts by mass of the total of the component (C)). ‘328 does not expressly teach (B) a photochromic compound, wherein an amount of the component (B) is 1 to 400 parts by mass based on 100 parts by mass of the component (A) (i.e., ratio of 0.01-4), and 
wherein an amount of the photochromic compound (B) is 0.001 to 10 parts by mass based on 100 parts by mass of the total of the component (C) (i.e., ratio of 0.00001-0.1).
	However, ’524 teaches a photochromic curable composition comprising a radically polymerizable monomer in one molecule (A1) (Page 3, [0028]), a photochromic compound (B) (Page 11, [0114]-[0115]) and radically polymerizable monomers other than the component (A1) such as component (A2) (Page 5, [0047]), and component (A3) (Page 5, [0052]-[0053]), wherein the amount of the component photochromic compound (B) is 1 to 400 parts by mass based on 100 parts by mass of the component (A), the amount of the component (A) is 0.1 to 5 parts by mass based on 100 parts by mass of the total of the component (C), and the amount of the photochromic compound (B) is 0.001 to 10 parts by mass based on 100 parts by mass of the total of the component (C) (Page 18, Tables 3-4) with benefit of providing a photochromic curable composition capable of obtaining a photochromic cured product able to be used even under high-temperature and high-humidity conditions and having excellent photochromic properties and mechanical properties with high surface hardness (Page 2, [0016]), has high moldability, especially moldability in the kneading method, and high dispersibility (Page 2, [0015]), and has a good appearance with few defects such as cracks (Page 2, [0016]). 
In an analogous art of the photochromic curable composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the curable composition by ‘328  so as to include a photochromic compound, wherein an amount of the component (B) is 1 to 400 parts by mass based on 100 parts by mass of the component (A) (i.e., ratio of 0.01-4), and wherein an amount of the photochromic compound (B) is 0.001 to 10 parts by mass based on 100 parts by mass of the total of the component (C) (i.e., ratio of 0.00001-0.1) as taught by ‘524, and would have been motivated to do so with reasonable expectation that this would result in providing a photochromic curable composition capable of obtaining a photochromic cured product able to be used even under high-temperature and high-humidity conditions and having excellent photochromic properties and mechanical properties with high surface hardness (Page 2, [0016]), has high moldability, especially moldability in the kneading method, and high dispersibility (Page 2, [0015]), and has a good appearance with few defects such as cracks as suggested by ‘524 (Page 2, [0016]). 

Regarding claims 2-3: ‘328 teaches a curable composition, wherein the component (C) comprises (C1) a bifunctional (meth)acrylate monomer having two (meth)acrylate groups in one molecule such as hexanediol diacrylate (A2) and (C2) a polyfunctional (meth)acrylate monomer having at least three (meth)acrylate groups in one molecule) such as  pentaerythritol tetra acrylate (A3) (Page 8/11, [139]) in Table 2 (Page 9/11, [156], Table 2, Example 5).  
‘524 teaches a photochromic curable composition, wherein the component (C) comprises (C1) a bifunctional (meth)acrylate monomer having two (meth)acrylate groups in one molecule (A2) (Page 5, [0047]-[0051]) and (C2) a polyfunctional (meth)acrylate monomer having at least three (meth)acrylate groups in one molecule (A3a) (Page 5, [0053]; Page 6, [0064]).  



	Regarding claim 4: ‘328 teaches a cured body obtained by curing the photochromic curable composition (Page 7/11, [97]; Page 9/11, [151]. 
	 ‘524 teaches a cured body obtained by curing the photochromic curable composition (Page 14, [0135]). 

Regarding claim 5: ‘328 teaches a photochromic laminate having the recited cured body laminated on an optical substrate (Page 8/11, [125]-[128]).
	‘524 teaches a photochromic laminate having the recited cured body laminated on an optical substrate (Page 14, [0136]). 
	 
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
In response to Applicant’s argument that the present disclosure shows unexpected results of Examples of 4-5 compare to Examples of 6-7 in term of adhesion of hard coat of Table 8, and Examples of 8-9 compare to Examples of 10-11 in term of durability residual rate of Table 10.
The Examiner respectfully disagrees. Turning to Applicant’s argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of  Tables 8, and Table 10 of the Specification, is insufficient to establish unexpected results. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 25, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a photochromic curable composition), and show the product is actually different from and unexpectedly better than the teachings of the references 

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/19/2022